OPINION
LATCHUM, District Judge.
Since the Court’s Opinion of November 15, 1968, 294 F.Supp. 267, several of the defendants have filed additional motions.
Defendants, Emmons and Thompson, have moved for reargument of several of the legal issues pertaining to their prior motions. These motions together with their accompanying documents have been carefully considered and I find that nothing new or significant has been presented which would change the prior opinion in any respect. The motions for reargument will therefore be denied.
Defendants, Fishbein and Wolfson, in accordance with the Court’s prior opinion, have moved for an order granting them the right to inspect, prior to trial, all papers and documents seized or obtained by process from others and in the government’s possession. Accordingly, these motions will be granted.
Defendant Fishbein has filed a document which reads:
“Now Comes the defendant, Edward Fishbein, and files his objections to the Court’s orders denying his various motions, said rulings and orders of *280the Court having been made in the absence of counsel.”
Whatever its meaning, the Court deems the objections entirely unnecessary, if not frivolous, and therefore it will be overruled.
Present order in accordance with this opinion.